Citation Nr: 1000185	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  08-09 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
chronic peptic disease.

2.  Entitlement to a rating in excess of 10 percent for 
arthritis, right knee.

3.  Entitlement to a rating in excess of 10 percent for 
reactive synovitis with chondromalacia, left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1976 to March 
1979, from August 1981 to July 1983, and from August 1984 to 
May 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.  The Veteran was afforded a Board 
hearing in October 2009.  A copy of the hearing transcript 
has been associated with the record.

The issues of entitlement to a rating in excess of 10 percent 
for arthritis, right knee, 
and a rating in excess of 10 percent for reactive synovitis 
with chondromalacia, left knee, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's chronic peptic disease is manifested by 
complaints of occasional stomach pain, but is not manifested 
by moderately severe ulcer disease with impairment of health 
manifested by anemia and weight loss, or recurrent 
incapacitating episodes.






CONCLUSION OF LAW

The criteria for an evaluation of 20 percent for chronic 
peptic disease are met.  38 U.S.C.A. §§ 1155, 5100, 5102, 
5103, 5103A, 5106, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 4.3, 4.7, 4.10, 4.114, Diagnostic Code 7305 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claims.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





I. Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate a claim for benefits.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159(b), 3.326(a) (2009).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  The Board notes that 
38 C.F.R. § 3.159 was recently revised, effective as of May 
30, 2008, and several portions of the revisions are pertinent 
to the claim at issue.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.

In this case, VA has met all statutory and regulatory notice 
and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2009).  A letter dated in July 
2007, prior to the initial adjudication of his claim, 
informed the Veteran of the information necessary to 
substantiate his claim.  He was also informed of the evidence 
VA would seek on his behalf and the evidence he was expected 
to provide.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2009); Quartuccio, at 187.  This initial 
letter also informed him of the information necessary to 
establish an effective date or disability rating.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006).

The Board is aware of the Court's recent decision in Vazquez- 
Flores v. Peake, 
22 Vet. App. 37 (2008) [holding that for an increased- 
compensation claim, section § 5103(a) requires, at a minimum, 
that VA notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life].  However, the 
Court's decision in Vazquez-Flores was recently vacated by 
the United States Court of Appeals for the Federal Circuit.  
See Vazquez-Flores v. Shinseki, 580 F. 3d. 1270 (Fed. Cir. 
2009). 

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of the Veteran's case to 
the Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) (2009).

Further, the claimant's service treatment records and 
pertinent post-service medical records have been obtained, to 
the extent available.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2009).  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
See Green v. Derwinski, 1 Vet. App. 121 (1991).  The Veteran 
was afforded a VA-QTC examination to assess the current 
severity of his stomach disability in August 2007.  To that 
end, when VA undertakes to provide a VA examination or obtain 
a VA opinion, it must ensure that the examination or opinion 
is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  Although the Veteran and his representative have 
argued that the QTC examination of record was inadequate (see 
transcript, p. 4), the Board has found the opinion discussed 
herein to be adequate, as it was predicated on a history 
obtained from the Veteran and a detailed examination.  While 
the Veteran maintained that the examiner only asked him for 
his name and social security number, the opinion provided 
findings that are clearly relevant to the applicable rating 
criteria.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion 
with respect to the issue on appeal has been met.  See 
38 C.F.R. § 3.159(c) (4) (2009).  The VA examination report 
is thorough and supported by the record.  The examination 
noted above is therefore adequate upon which to base a 
decision.  Further, the duty to assist does not require that 
a claim be remanded solely because of the passage of time 
since an otherwise adequate VA examination was conducted.  
See VAOPGCPREC 11-95.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Increased Ratings

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2009).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the Veteran's 
condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(2002).  However, where an increase in the level of a 
service-connected disability is at issue, the primary concern 
is the present level of disability.  See Francisco v. Brown, 
7 Vet. App. 55 (1994).  In cases in which a reasonable doubt 
arises as to the appropriate degree of disability to be 
assigned, such doubt shall be resolved in favor of the 
Veteran.  See 38 C.F.R. § 4.3 (2009). 

VA must assess the level of disability from the date of 
initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the life 
of the claim, a practice known as a "staged rating."  See 
Fenderson v. West, 12 Vet. App 119 (1999).  The Court has 
also held that staged ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant 
temporal focus for adjudicating an increased rating claim is 
on the evidence concerning the state of the disability from 
the time period one year before the claim was filed until VA 
makes a final decision on the claim.  Id.  The Board has 
considered whether staged ratings are for consideration in 
this case; however, the evidence of record does not establish 
distinct time periods within the appellate period where the 
Veteran's service-connected disability resulted in symptoms 
that would warrant different ratings.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with    38 
C.F.R. § 4.25 (2009).  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant 
may not be compensated twice for the same symptomatology as 
"such a result would overcompensate the claimant for the 
actual impairment of his earning capacity."  Brady v. Brown, 
4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 
1155).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  However, if a Veteran has 
separate and distinct manifestations attributable to the same 
injury, they should be compensated under different diagnostic 
codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning 
v. Brown, 4 Vet. App. 225, 230 (1993).

Assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case," Butts v. 
Brown, 5 Vet. App. 532, 538 (1993), and one Diagnostic Code 
may be more appropriate than another based on such factors as 
an individual's relevant medical history, the current 
diagnosis, and demonstrated symptomatology.  Any change in 
Diagnostic Code by a VA adjudicator must, however, be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7 (2009).  When rating a 
disability of the musculoskeletal system, functional loss due 
to pain, weakened movement, fatigability, and pain on 
movement are factors to be considered.  See 38 C.F.R. §§ 
4.40, 4.45 (2009); DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Veteran's chronic peptic disease has been evaluated under 
Diagnostic Code 7305, which provides for a 60 percent 
evaluation for severe ulcer disease with pain only partially 
relieved by standard ulcer therapy, periodic vomiting, 
recurrent hematemesis or melena, with manifestations of 
anemia and weight loss productive of definite impairment of 
health.  A 40 percent evaluation is assigned for moderately 
severe ulcer disease with symptoms which are less than severe 
but with impairment of health manifested by anemia and weight 
loss; or recurrent incapacitating episodes averaging 10 days 
or more in duration at least four or more times a year.  A 20 
percent evaluation is assigned for moderate ulcer disease 
with recurring episodes of severe symptoms two or three times 
a year averaging 10 days in duration; or with continuous 
moderate manifestations, and a 10 percent evaluation is 
assigned for mild recurring symptoms once or twice yearly.  
See 38 C.F.R. § 4.114, Diagnostic Code 7305 (2009).

VA regulations provide that, for purposes of evaluating 
conditions in 38 C.F.R. § 4.114, the term "substantial 
weight loss" means a loss of greater than 20 percent of the 
individual's baseline weight, sustained for three months or 
longer; and the term "minor weight loss" means a weight 
loss of 10 to 20 percent of the individual's baseline weight, 
sustained for three months or longer.  The term "inability 
to gain weight" means that there has been substantial weight 
loss with inability to regain it despite appropriate therapy.  
"Baseline weight" means the average weight for the two- 
year- period preceding onset of the disease.  See 38 C.F.R. § 
4.112 (2009).

In this case, Diagnostic Code 7305 is deemed by the Board to 
be the most appropriate code, not only because it pertains 
specifically to the disability at issue, but also because it 
provides specific guidance as to how symptoms of the 
disability are to be evaluated.  The Board can identify 
nothing in the evidence to suggest that another diagnostic 
code would be more appropriate, and the Veteran has not 
requested that another diagnostic code should be used.  
Accordingly, the Board concludes that the Veteran is 
appropriately rated, with reference to other diagnostic codes 
as appropriate as required by the diagnostic criteria set 
forth therein.

With regard to testing and treatment, the Veteran was 
afforded a QTC examination in August 2007.  The Veteran 
reported that he was diagnosed with chronic peptic disease in 
1986.  He stated that his disability affected his general 
health because eating was difficult.  A burning pain was 
reported in the epigastric area, and the Veteran noted that 
ulcer treatment provided only partial relief.  It was noted 
that the Veteran's disability had no affect on his body 
weight, did not cause nausea, and never led to vomiting 
blood.  Tarry or black stools were not reported, and the 
Veteran had neither been hospitalized no had surgery as a 
result of the service-connected disability.  The Veteran did 
not report symptoms of hypoglycemic reaction, stomach 
distention, diarrhea or constipation.  He further noted that 
his condition did not cause incapacitation.  There was 
neither anemia nor malnutrition at the time of the 
examination.

The Veteran was noted to be 6 feet tall and to weigh 178 
pounds.  He was described as well-developed and well-
nourished.  His nutritional status was reported to be within 
normal limits.  Examination of the abdomen revealed no striae 
on the abdominal wall, no superficial distention of the 
veins, no ostomy, no tenderness to palpation, no 
splenomegaly, no ascites, no liver enlargement, and no aortic 
aneurysm.  Ultimately, the examiner confirmed the diagnosis 
of chronic peptic disease, and no change in diagnosis was 
reported due to the Veteran's subjective complaints of reflux 
and objective evidence of the need for Omeprazole without 
anemia and findings of malnutrition.  

The Board notes that VA outpatient reports were reviewed in 
conjunction with the Veteran's appeal.  However, while 
treatment for chronic peptic disease was noted, treatment 
reports did not demonstrate symptomatology that was more 
severe than that noted during the QTC examination discussed 
above.

Based on the medical evidence of record, the Board finds that 
a 20 percent evaluation for chronic peptic disease is 
warranted.  Moderate recurring episodes of severe symptoms 
two or three times a year averaging 10 days in duration were 
not reported.  However, viewing the medical evidence in the 
light most favorable to the Veteran, the Board is of the 
opinion that the Veteran's complaints of stomach pain while 
eating represent continuous moderate manifestations to 
warrant an increased rating.

However, in order to warrant the next higher evaluation of 40 
percent, the evidence would have to demonstrate moderately 
severe symptoms with impairment of health manifested by 
anemia and weight loss; or recurrent incapacitating episodes 
averaging 10 days or more in duration at least four or more 
times a year.  In this case, the medical evidence of record 
shows a diagnosis of chronic peptic disease, without anemia, 
weight loss, malnutrition, or any history of incapacitating 
episodes.  As such, the Veteran's disability does not warrant 
a rating in excess of 20 percent because it is not shown to 
be moderately severe in degree resulting in impairment of 
health manifested by anemia and weight loss.

Further, a review of the record reveals that the RO did not 
refer the evaluation of the Veteran's disability to the VA 
Undersecretary for Benefits or the Director, VA Compensation 
and Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2009).  That regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Undersecretary 
for Benefits or the Director, VA Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  

There is a three-step analysis for determining whether an 
extra-schedular evaluation is appropriate. Thun v. Peake, 22 
Vet. App. 111 (2008).  First, there must be a comparison 
between the level of severity and symptomatology of the 
Veteran's service-connected disability and the established 
criteria found in the rating schedule to determine whether 
the Veteran's disability picture is adequately contemplated 
by the rating schedule. Id.  If the rating criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.

It is not necessary, in this case, to go any further than the 
first step of the Thun analysis for the issue on appeal.  
Regarding the Veteran's claim for an increased disability 
rating for his service-connected gastrointestinal disability, 
the rating criteria are not inadequate.  Higher ratings are 
available for chronic peptic disease, but the Veteran simply 
does not meet those criteria.     

Therefore, the Board therefore finds that a rating of 20 
percent is warranted, although no basis exists for the 
assignment of a rating in excess of 20 percent for chronic 
peptic disease under Diagnostic Code 7305.


ORDER

Entitlement to a rating of 20 percent, but no higher, for 
chronic peptic disease is granted, subject to controlling 
regulations applicable to the payment of monetary benefits.


REMAND

Although any further delay is regrettable, the Board is of 
the opinion that a remand would be probative in evaluating 
the current level of disability for the Veteran's bilateral 
knee disabilities.

The Veteran was afforded a VA-QTC examination in connection 
with his service-connected disabilities in August 2007.  With 
regard to the Veteran's bilateral knee disabilities, the 
Board notes that while the examiner provided range of motion 
testing, the degree at which pain occurs during right knee 
flexion was not noted.  Further, the examiner observed that 
range of motion was decreased following repetitive motion.  
However, the degree to which range of motion was limited was 
not documented.

Further, during the Veteran's October 2009 Board hearing, he 
testified that, since his August 2007 examination, he 
underwent surgery on his left knee (April 2009).  See 
transcript, p. 15.  As a result, the Veteran's disability 
picture may differ substantially from that shown during his 
prior examination.

The "duty to assist" requires a "thorough and 
contemporaneous medical examination" that is sufficient to 
ascertain the current level of disability.  Floyd v. Brown, 9 
Vet. App. 88, 93 (1995).  As such, each claim must be 
remanded for opinions consistent with applicable rating 
criteria.  These medical examinations must consider the 
records of prior medical examinations and treatment in order 
to assure a fully informed decision.  Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994).  

Since the claims folder is being returned it should be 
updated to include any VA treatment records compiled since 
October 2009.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1. Associate with the claims folder any VA 
medical treatment records pertaining to 
treatment of the Veteran for his service-
connected disabilities from October 2009 
to the present.  If no such records exist, 
that fact should be noted in the claims 
folder. 

2.  The RO/AMC should make arrangements 
with the appropriate VA medical facility 
for the Veteran to be afforded a VA 
orthopedic examination to ascertain the 
current nature and extent of the Veteran's 
service-connected bilateral knee 
disabilities.  The report must include a 
discussion as to range of motion, for 
flexion and extension.  Additional 
functional loss due to pain, weakened 
movement, fatigability, and pain on 
movement are factors to be considered.  
The claims folder must be made available 
to the examiner for review, and the 
examiner must indicate whether such a 
review was performed.  

3.  After completing the above actions and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claims should be readjudicated.  
If the claims remain denied, a 
supplemental statement of the case should 
be provided to the Veteran and his 
representative.  After the Veteran has had 
an adequate opportunity to respond, the 
appeal should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


